                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL MIROYAN,                                    Case No. 3:19-cv-03626-WHO
                                                          Plaintiff,
                                   8
                                                                                               ORDER DISMISSING CASE
                                                    v.
                                   9
                                                                                               Re: Dkt. No. 27
                                  10       TAE KAI, et al.,
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             On September 11, 2019, I dismissed pro se plaintiff Michael Miroyan’s complaint for lack

                                  14   of federal subject matter jurisdiction.1 Dkt. No. 22. Miroyan pleaded federal claims against Judge

                                  15   Robert D.S. Kim of the Third Circuit in Hawaii, but there was no evidence in the docket that

                                  16   Judge Kim had been served, Miroyan had alleged no facts to support the claims, and the claims

                                  17   seemed to be barred. The remaining claims were based in state law, and in the clear absence of

                                  18   diversity jurisdiction,2 I lacked jurisdiction over them. In that Order, I gave Miroyan until October

                                  19   2, 2019 to file a first amended complaint. On October 1, Miroyan requested additional time to

                                  20   amend; I granted his request in part and gave him until October 16 to file an amended complaint. 3

                                  21   See Dkt. Nos. 23, 24.

                                  22             On October 15, 2019, Miroyan filed several documents. See Dkt. Nos. 27, 28, 29. One is

                                  23   titled, “Motion to extend time due to change of circumstances for an additional 14 days to have

                                  24
                                       1
                                  25       Miroyan failed to appear at the hearing that day.
                                       2
                                  26     The complaint pleads that both Miroyan and some defendants live in California. See Dkt. No. 1
                                       at 2, 8.
                                  27   3
                                        He also appeared, unscheduled, at my Case Management Conference calendar that day; I advised
                                  28   him that I had granted him a two-week extension along with permission to file electronically. Dkt.
                                       No. 26.
                                   1   Plaintiff file the first amended complaint, w/ the order attached.” Dkt. No. 27. Miroyan wrote that

                                   2   he needed more time to draft the complaint detailing a complicated dispute that has been going on

                                   3   for years. He complained that Judge Kim should have stepped down from the Hawaii case and

                                   4   that he signed a secret order without informing Miroyan. According to Miroyan, “outrageous

                                   5   crimes” have been committed against him in state court in Hawaii, and “this Court or the Ninth

                                   6   Circuit must delay [Judge Kim] because the guy has to withstand scrutiny and he cannot.” Id. at 3.

                                   7   Miroyan also attached a foreclosure judgment in Hawaii case along with an email he sent to an

                                   8   address associated with the Hawaii state courts.4 Dkt. No. 28.

                                   9          I will dismiss Miroyan’s case with prejudice for four reasons. First, I already denied the

                                  10   request that Miroyan made in his most recent filings; in his earlier request, he also asked for a

                                  11   November 1 deadline to file an amended complaint, and I ordered that he do so by October 16.

                                  12   Despite his contention that there was a “change of circumstances,” Miroyan has presented no
Northern District of California
 United States District Court




                                  13   reasons why I should reconsider that decision.

                                  14          Second, I am not persuaded by Miroyan’s assertion that he needs more time to lay out the

                                  15   complicated facts of his case. Miroyan is the plaintiff. Even in his original complaint, filed on

                                  16   June 21, 2019, he wrote, “The litany of allegations against Robert Kim, whom Miroyan is suing in

                                  17   his individual as well as official capacity, cannot all be delineated here but will be in the first

                                  18   amended complaint.” Dkt. No. 1 at 10. Accordingly, Miroyan has been aware from the beginning

                                  19   that his claims against Judge Kim would require more factual support, and he has had more than

                                  20   four months to develop a complaint that properly lays out those allegations.

                                  21          Third, as of the date of this Order—later than that of his requested extension—Miroyan has

                                  22   not filed an amended complaint.

                                  23          Finally, and most importantly, Miroyan’s filings—most notably the judgment from the

                                  24   Hawaii case—make it abundantly clear that he is seeking federal court intervention into decisions

                                  25   made by a state court judge in a state court case. See Dkt. No. 27 at 3 (“This Court or the Ninth

                                  26
                                  27   4
                                         Miroyan also included a notice to the Clerk where he writes that he has “dropped” his urgent
                                  28   request for two more weeks to file an amended complaint. Dkt. No. 29. Based on the other
                                       filings, Miroyan meant that he dropped off the documents at the Clerk’s Office.
                                                                                        2
                                   1   Circuit must delay [Judge Kim] because the guy has to withstand scrutiny and he cannot.”). The

                                   2   Rooker-Feldman doctrine bars such actions. Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th

                                   3   Cir. 2004) (noting that the Rooker-Feldman doctrine bars federal district courts “from exercising

                                   4   subject matter jurisdiction over a suit that is a de facto appeal from a state court judgment”);

                                   5   Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (holding that Rooker-Feldman

                                   6   barred a claim that “would require the district court to determine that the state court’s decision was

                                   7   wrong and thus void”). In addition, in none of his filings does Miroyan allege any facts showing

                                   8   that Judge Kim either took nonjudicial actions or took judicial actions “in the complete absence of

                                   9   all jurisdiction” in order to overcome the judicial immunity bar. See Mireles v. Waco, 502 U.S. 9,

                                  10   11-12 (1991).

                                  11          By failing to amend his complaint in the nearly two months since my Order, Miroyan has

                                  12   failed to prosecute his case as required by Federal Rule of Civil Procedure 41(b). His filings,
Northern District of California
 United States District Court




                                  13   which fail to provide a basis for federal jurisdiction, instead show that his claims against Judge

                                  14   Kim are barred. For all of these reasons, this case is DISMISSED WITH PREJUDICE.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 5, 2019

                                  17

                                  18
                                                                                                     William H. Orrick
                                  19                                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
